SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

689
CA 11-02462
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


KENNETH M. SCHLAU, JR., PLAINTIFF-APPELLANT,

                     V                                                   ORDER

CITY OF BUFFALO, ET AL., DEFENDANTS,
AND FREY ELECTRIC CONSTRUCTION CO., INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


PAUL WILLIAM BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (KIMBERLY A.
GEORGER OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered December 7, 2011 in a personal injury action.
The order denied plaintiff’s motion for leave to renew and reargue his
opposition to the summary judgment motion of defendant Frey Electric
Construction Co., Inc.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Braitman v Minicucci & Grenga [appeal No. 1], 272
AD2d 875).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court